PER CURIAM.
The trial court’s “Order on Petitioner’s Motion for Continuance of Support Alimony, Enforcement of Previous Awards, Attorney’s Fees and Other Relief,” dated October 16, 1989, is affirmed in all respects. We observe, however, that the portion of paragraph two of the order that requires educational expenses to be paid for a period of three years is susceptible of various meanings. While the order indicates that *1206the three years begins from the date of enrollment, it does not indicate the time within which enrollment must occur. We suggest clarification for the purpose of specifying the inception date of the three-year period for the benefit of the parties.
AFFIRMED and REMANDED for clarification.
SHARP, PETERSON, and GRIFFIN, JJ., concur.